              Case 7:19-cv-02502-KMK Document 32 Filed 03/16/21 Page 1 of 2
                Case 7:19-cv-02502-KMK Document 31 Filed 03/12/21 Page 1 of 2
                                                                                                           _j
                                              T AlAT                           MEMO ENDORSED
                                      -       Li Cf         r -
                                 LERNER· ARNOLD· WINSTON




                                                                  March 12, 2021
      VIA ECF
      Hon. Kenneth M. Karas, U.S.D.J.
      United States District Court
      Southern District of New York
      300 Quarropas Street
      White Plains, New York 10601-4150
                     Re:    Ramapo Local Dev 't Corp. v. Philadelphia Indemnity
                            Insurance Company
                            Case No. 7:19-cv-02502
      Dear Judge Karas:

              Our firm represents Plaintiff, Ramapo Local Development Corp. ("RLDC"), in the above-
      captioned matter. We are writing jointly with counsel for Defendant Philadelphia Indemnity
      Insurance Company, to update the Court on the status of the mediation held on March 3, 2021, and
      to respectfully request that the Court adjourn the status conference scheduled for March 17, 2021.
              On March 3rct, the parties participated in a mediation which lasted for nearly seven
      hours. Although the case did not settle, the mediation was productive and the parties have made
      significant progress. The parties are continuing to work towards a settlement with the assistance
      of the Mediator, Richard Byrnes of NAM. It was decided at the conclusion of the mediation that
      Plaintiff would produce certain information to defendant, which is relevant to the parties'
      settlement discussions, by the end of this week. Plaintiff provided those documents yesterday and
      the parties have another settlement meeting scheduled this afternoon. Next week, Defendant will
      contact the Mediator with a response to the Plaintiffs last settlement demand. We expect to know
      the outcome of all settlement negotiations by no later than March 19th •
             Therefore, the parties believe it would be more productive to adjourn the conference, if
      only briefly, until a date after March 19th that is convenient for the Court.
             We thank the Court for its attention to this matter. Please do not hesitate to contact the
      undersigned if the Court requires anything further in connection with this request.




                                  LERNnfi; ARNOLD i WIN~TQ           I   LLP
475 PARK A VENUE SOUTH• 28TH FLOOR• NEW YORK• NY• 10016 • PHONE: (212) 686-4655 • FAX: (212) 532-3301
                                 WWW.LA WPARTNERSLLP.COM
         Case 7:19-cv-02502-KMK Document 32 Filed 03/16/21 Page 2 of 2
         Case 7:19-cv-02502-KMK Document 31 Filed 03/12/21 Page 2 of 2



  - L1A~,, -
LERNER• ARNOLD •WINSTON




                                          Respectfully submitted,


                                          LERNER, ARNOLD & WINSTON, LLP

                                                  /s/ Sean F. McAloon
                                                    Sean F. McAloon




  cc:   Via ECF and E-Mail

        dgrassmick@copeehlers.com
        Cope Ehlers, PC

        pkennell@kdv law .com
        Kaufman Dolowich & Voluck, LLP



        J};M? !✓oL- JK/4- Cuw I             WI// /20/of_             a_



         l~{!_dn~CfL- t)/}]                 'f/     ;;i;j ;}OJ/         cJ:
           // : 3o     pH



                                                        KA RAS l'.S.D.J.

                                                    3/1&/d.C);J../
